FILED
                            NOT FOR PUBLICATION                            DEC 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10653

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00055-KJM

  v.
                                                 MEMORANDUM*
GONZALO SERRANO-VILLALOBOS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Gonzalo Serrano-Villalobos appeals from the district court’s judgment and

challenges the 180-month sentence imposed following his guilty-plea conviction

for multiple drug offenses in violation of 21 U.S.C. §§ 841(a) and 846. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Serrano-Villalobos contends that his sentence is substantively unreasonable

because the district court failed to grant a departure on the ground that his criminal

history category was overstated. The district court did not abuse its discretion in

imposing Serrano-Villalobos’s sentence. See Gall v. United States, 552 U.S. 38,

51 (2007). The below-Guidelines sentence is substantively reasonable in light of

the 18 U.S.C. § 3553(a) sentencing factors and the totality of circumstances,

including the offense conduct. See id.

      AFFIRMED.




                                           2                                    12-10653